Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered February 15, 2005, convicting him of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly declined to submit to the jury the charges of petit larceny and criminal possession of stolen property in the fifth degree as lesser included offenses since there was no reasonable view of the evidence that the defendant committed the lesser offenses without having committed the greater offenses (see CPL 300.50 [1]; People v Glover, 57 NY2d 61, 63 [1982]; People v Scarborough, 49 NY2d 364, 369, 371, 373 [1980]; People v Carter, 36 AD3d 624 [2007], lv denied 8 NY3d 983 [2007]; People v Miller, 156 AD2d 265 [1989]).
The defendant’s challenges to the prosecutor’s summation comments are unpreserved for appellate review (see CPL 470.05 [2]; People v Balls, 69 NY2d 641 [1986]) and, in any event, are without merit (see People v Negron, 41 AD3d 865 [2007]; People v Carter, 36 AD3d 624 [2007], supra; see also People v Crimmins, 36 NY2d 230 [1975]). Prudenti, P.J., Santucci, Fisher and Angiolillo, JJ., concur.